7Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A, figures 1a-1d, claims 20-37 in the reply filed on 04/14/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 23, 28, 32, 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 23, 33 Applicant provides the limitation to without contact of which Applicant fails to provide in Applicant’s original specification.  Further Applicant discloses that all of the fingers contact the fingers as shown in figures 1b, 1c, 1d.
In claim 28, 32 Applicant provides the limitation to wherein the golf ball contacts less than all of the plurality of fingers when the golf ball is within the golf ball holder of which Applicant fails to provide in Applicant’s original specification.  Further Applicant discloses that all of the fingers contact the fingers as shown in figures 1b, 1c, 1d.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, Applicant attempts to define the sizing of the device based on the non-positively claimed elements and therefore Applicant has failed to make Applicant’s intent clear.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 20-37 is/are rejected under 35 U.S.C. 103 as obvious over Lewis (D240059).
Lewis discloses: 
20. (New) A golf ball holder (figs 1-4) for a golf ball (Applicant has chosen to not positively claim the intended contents and therefore such is not required; the prior art is capable of performing the above intended use; see below), the golf ball holder comprising: a receiver assembly (right side of fifugre 2 that does not include the fingers), wherein the receiver assembly includes an inner surface forming an inner cavity (inside of assembly), wherein the inner cavity is generally semispherical in shape (as in fig 2 which is generally semispherical in shape), wherein the receiver assembly is constructed from a material capable of maintaining the spherical shape of the inner cavity (the assembly is intended to hold a ball firmly and properly release the ball and therefore would maintain the shape); a resilient finger assembly extending from the receiver assembly (fingers that extend from assembly as in fig 1), wherein the finger assembly includes a plurality of fingers for releasably holding the golf ball in the golf ball holder (fig 1), wherein each of the plurality of fingers extends beyond a hemisphere of the inner cavity (fig 1, 2), and wherein at least two adjacent ones of the plurality of fingers defines a gap therebetween (space between each finger);a clip, wherein the clip is affixed to the receiver assembly, and wherein the clip is configured to secure an object between the clip and the receiver assembly (clip such as on right side of fig 2 capable of performing the above intended use).
The Office notes that the prior art is to “a game ball”.  With respect to the intended use of holding a golf ball, the Office notes that it is well within the skill of one of ordinary skill in the art to modify the size of the device in order to accommodate the size of the intended contents, as for example a golf ball.  Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

21. (New) The golf ball holder of claim 1, wherein each of the plurality of fingers allow a portion of the golf ball opposite the inner cavity to remain exposed to allow rotation of the golf ball within the golf ball holder by a user (as for example with the perspective provided in figure 2, the ball would be capable of being exposed and capable of rotating with the force provided by the user).

22. (New) The golf ball holder of claim 1, wherein a diameter of the inner cavity is greater than a diameter of the golf ball (see 112 rejection above; the prior art is capable of providing the above, such as see the sizing above).

23. (New) The golf ball holder of claim 1, wherein the golf ball holder has dimensions relative to the golf ball such that the golf ball can rest within the receiver assembly without contacting the finger assembly (see 112 rejection above; inasmuch as Applicant discloses the above, the prior art also discloses the above).

24. (New) The golf ball holder of claim 1, wherein the receiver assembly, the finger assembly, and the clip are molded to form a single unit (as in figs 1-4).

25. (New) The golf ball holder of claim 1, wherein the golf ball holder is generally spherical (shape as in figs 1-4).

26. (New) The golf ball holder of claim 1, wherein each of the plurality of fingers follows the generally semispherical shape of the inner cavity (shape as in fig 2).

27. (New) The golf ball holder of claim 1, wherein the receiver assembly does not extend beyond the hemisphere of the inner cavity (the inner cavity is a part of the assembly and therefore the assembly does not extend beyond itself).

28. (New) The golf ball holder of claim 1, wherein the golf ball contacts less than all of the plurality of fingers when the golf ball is within the golf ball holder (see 112 rejection above; inasmuch as Applicant discloses the above, the prior art also discloses the above).

29. (New) The golf ball holder of claim 1, wherein the inner cavity extends at least halfway to a hemisphere of the golf ball (as for example with the perspective provided in figure 2, the ball would be capable of providing the above where the cavity to a hemisphere of the golf ball).

30. (New) A golf ball holder (figs 1-4) for a golf ball (Applicant has chosen to not positively claim the intended contents and therefore such is not required; the prior art is capable of performing the above intended use; see below), the golf ball holder comprising: a main body, the main body forming an inner cavity (feature without clip in figures 1-4), wherein the inner cavity is generally spherical in shape (as for example shown in figure 2), the main body comprising: a receiver assembly, wherein the receiver assembly includes an inner surface and an outer surface (right side of figure 2 that does not include the fingers with internal surface and outer), wherein the inner surface forms a portion of the inner cavity (as in fig 1), wherein the outer surface includes a clip (clip on right side of figure 2), and wherein the receiver assembly does not extend beyond a hemisphere of the inner cavity (as in figure 2); and a finger assembly, wherein the finger assembly includes a plurality of fingers for releasably holding the golf ball in the golf ball holder (fingers that extend from assembly as in fig 1), wherein the finger assembly extends beyond the hemisphere of the inner cavity, wherein an inner surface of the finger assembly forms at least some of the inner cavity (As in fig 1).

31. (New) The golf ball holder of claim 30, wherein the clip is configured to secure an object between the clip and the receiver assembly (capable of performing the above intended use).

32. (New) The golf ball holder of claim 30, wherein the golf ball contacts less than all of the plurality of fingers when contained within the receiver assembly (see 112 rejection above; inasmuch as Applicant discloses the above, the prior art also discloses the above).

33. (New) The golf ball holder of claim 30, wherein the golf ball holder has dimensions such that the golf ball can rest within the receiver assembly without contacting the finger assembly (see 112 rejection above; inasmuch as Applicant discloses the above, the prior art also discloses the above)..

34. (New) The golf ball holder of claim 30, wherein the finger assembly does not fully enclose the golf ball as for example with the perspective provided in figure 2, the ball would be capable of being exposed and capable of rotating with the force provided by the user).

35. (New) The golf ball holder of claim 30, wherein the golf ball is insertable into, and releasable from, the inner cavity via the finger assembly (capable of performing the above intended use, as the device is used for removing and releasing a ball).

36. (New) The golf ball holder of claim 30, wherein any adjacent ones of each of the plurality of fingers defines a gap therebetween (space between fingers as in fig 1).

37. (New) The golf ball holder of claim 30, wherein the main body is molded as a single unit (one piece in figs 1-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735